In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  15-­‐‑1844  
MICHAEL  ARMSTRONG,  
                                                               Plaintiff-­‐‑Appellant,  
                                           v.  

BEN  LOUDEN,  et  al.,  
                                                           Defendants-­‐‑Appellees.  
                           ____________________  

                  Appeal  from  the  United  States  District  Court  
                          for  the  Southern  District  of  Illinois.  
      No.  12-­‐‑cv-­‐‑01171-­‐‑MJR-­‐‑SCW  —  Michael  J.  Reagan,  Chief  Judge.  
                           ____________________  

   SUBMITTED  AUGUST  18,  2016  —  DECIDED  AUGUST  22,  2016  
                  ____________________  

    Before  POSNER,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
     EASTERBROOK,  Circuit  Judge.  Michael  Armstrong  contends  
in   this   suit   under   42   U.S.C.   §1983   that   police   officers   in  
Belleville,  Illinois,  needlessly  used  a  Taser  against  him  when  
he   was   disoriented   after   being   hit   by   a   bus.   We   assume   for  
the  purpose  of  this  appeal  that  Armstrong  was  knocked  un-­‐‑
conscious   by   the   bus   and   unable   to   respond   to   commands  
issued   by   the   police   in   the   minutes   after   he   regained   con-­‐‑
sciousness.   The   defendants   moved   for   summary   judgment,  
2                                                                     No.  15-­‐‑1844  

contending   that   use   of   the   Taser   was   reasonable   under   the  
circumstances   as   they   appeared   to   the   police,   who   did   not  
have  all  the  facts.  Armstrong  did  not  reply  to  the  motion  for  
summary  judgment.  The  district  court  accepted  defendants’  
version   of   events   and   on   May   1,   2014,   entered   judgment   in  
their  favor.  
      Armstrong   did   not   file   a   notice   of   appeal   within   the   30  
days   allowed   by   28   U.S.C.   §2107(a)   or   request   an   extension  
under   §2107(c).   See   also   Fed.   R.   App.   P.   4(a)(1)(A).   In   Sep-­‐‑
tember   2014   he   asked   the   clerk   of   court   for   a   docket   sheet,  
which   showed   that   the   case   had   been   closed   in   May.   On  
January  12,  2015,  Armstrong  filed  a  motion  asking  the  court  
to   reopen   the   case   on   the   ground   that   he   had   not   received  
defendants’   motion   for   summary   judgment   or   the   order  
granting  it.  The  motion  was  captioned  as  one  under  Fed.  R.  
Civ.   P.   59(e),   but   the   district   judge   deemed   it   to   be   under  
Rule   60(b),   because   it   had   been   filed   well   after   the   28   days  
that  Rule  59  allows.  The  district  judge  denied  this  motion  on  
January  27,  2015,  because  he  thought  Armstrong  himself  re-­‐‑
sponsible  for  the  lack  of  notice.  
    Armstrong   notified   the   clerk   of   court   that   his   address  
had   changed,   but   the   notice   did   not   contain   the   caption   or  
docket   number   of   either   of   the   two   suits   he   had   pending.  
The  clerk  searched  the  docket  and  found  one  case,  changing  
the  address  in  that  one,  but  did  not  locate  the  other.  The  dis-­‐‑
trict   court   wrote   that   Armstrong   should   have   informed   the  
clerk   of   all   docket   numbers   affected   by   the   address   change.  
Perhaps   the   clerk   assumed   that   Armstrong   had   only   one  
case  pending  and  stopped  the  search  after  finding  it.  That’s  a  
reasonable   assumption;   most   litigants   have   only   one   suit  
pending   at   a   time.   A   litigant   is   in   the   best   position   to   alert  
No.  15-­‐‑1844                                                                  3  

the  court’s  staff  to  all  affected  cases.  Armstrong  should  count  
himself  lucky  that  the  clerk  managed  to  track  down  and  fix  
the  address  information  in  even  one  of  his  suits.  
     Once  again  Armstrong  did  not  appeal.  Instead,  on  March  
9,  2015,  he  filed  a  second  motion  for  relief  from  the  judgment  
of  May  2014.  The  district  court  denied  this  on  March  13,  ob-­‐‑
serving   that   Armstrong   had   not   provided   any   new   reason,  
and  that  the  decision  of  January  27  therefore  should  stand.  
     Thirty-­‐‑eight  days  after  the  order  of  March  13,  a  notice  of  
appeal   appeared   in   the   district   court’s   electronic   filing   sys-­‐‑
tem.  The  Southern  District  of  Illinois  permits  law  libraries  of  
state  prisons  to  use  the  electronic  system,  and  this  is  how  the  
notice  of  appeal  was  filed.  We  directed  Armstrong  to  explain  
why   this   appeal   should   not   be   dismissed   as   untimely.   He  
replied   via   a   declaration,   see   28   U.S.C.   §1746,   that   he   gave  
the  notice  to  the  law  library’s  staff  on  April  12,  which  would  
have  allowed  a  timely  filing,  but  that  the  prison’s  employees  
tarried.  We  have  no  reason  to  doubt  the  veracity  of  that  con-­‐‑
tention   and   therefore   deem   the   appeal   timely   under   the  
mailbox  rule,  which  provides  that  the  filing  date  of  a  notice  
is  the  date  it  is  placed  in  the  prison  mail  system.  Fed.  R.  App.  
P.  4(c)(1).  If  a  prison  requires  legal  documents  to  be  handed  
over   to   the   law   library,   that   counts   as   a   legal-­‐‑mail   system  
and  makes  the  appeal  timely  even  if  the  prison’s  staff  is  lag-­‐‑
gard.   See   Taylor   v.   Brown,   787   F.3d   851,   858–59   &   n.10   (7th  
Cir.  2015).  
   This  conclusion  does  not  assist  Armstrong,  however,  be-­‐‑
cause  he  did  not  appeal  at  all  until  the  district  court  had  de-­‐‑
nied   multiple   post-­‐‑judgment   motions.   Successive   post-­‐‑
judgment  motions  do  not  allow  an  effective  extension  of  the  
time  to  appeal  from  the  denial  of  the  initial  motion,  let  alone  
4                                                                  No.  15-­‐‑1844  

the   original   judgment.   See,   e.g.,   Browder   v.   Director,   Depart-­‐‑
ment   of   Corrections,   434   U.S.   257,   263   n.7   (1978);   York   Group,  
Inc.   v.   Wuxi   Taihu   Tractor   Co.,   632   F.3d   399,   401   (7th   Cir.  
2011).  The  only  thing  appealable  was  the  district  court’s  or-­‐‑
der  of  March  13,  2015,  and  that  order  is  unexceptionable,  be-­‐‑
cause  Armstrong  did  not  provide  a  good  reason  to  upset  the  
order  of  January  27.  Litigants  cannot  string  out  the  process,  
and  defer  the  time  for  appeal,  by  filing  successive  motions.  
    Armstrong   contends   that   the   district   court   should   not  
have  treated  his  contest  to  the  order  of  January  27  as  a  suc-­‐‑
cessive   Rule   60   motion.   Instead,   he   maintains,   the   court  
should   have   proceeded   as   if   the   motion   had   been   filed   in  
mid-­‐‑February,   and   therefore   as   a   Rule   59(e)   request   to  
change  the  Rule  60  decision.  That  would  have  permitted  an  
appeal  from  the  decision  of  January  27  under  Fed.  R.  App.  P.  
4(a)(4)(A)(iv),   which   says   that   Rule   59   motions   suspend   the  
time   to   appeal.   But   the   earliest   plausible   filing   date   under  
the  prison-­‐‑mailbox  rule  was  more  than  28  days  after  the  de-­‐‑
cision   of   January   27,   so   this   motion   was   indeed   successive,  
rather   than   a   timely   request   to   reconsider   the   initial   post-­‐‑
judgment  decision.  
   And   there   is   a   further   problem.   Although   the   district  
judge   and   the   litigants   have   discussed   Armstrong’s   initial  
post-­‐‑judgment   motion   as   if   it   were   one   under   Rule   60(b),  
that  is  not  the  right  rule.  Appellate  Rule  4(a)(6)  governs  what  
happens   when   a   litigant   does   not   receive   timely   notice   of   a  
judgment’s   entry.   Rule   4(a)(6)(B)   permits   a   district   court   to  
reopen   the   time   to   appeal,   but   only   if   the   motion   is   filed  
within  180  days  of  the  judgment,  or  14  days  of  actual  notice,  
whichever   is   earlier.   Armstrong   learned   of   the   judgment  
within   180   days   of   its   entry,   but   he   waited   some   three  
No.  15-­‐‑1844                                                                    5  

months   to   ask   the   district   court   for   relief   (and   that   request  
arrived   about   eight   months   after   the   judgment’s   entry).   So  
his  request  was  late  under  both  parts  of  Rule  4(a)(6)(B),  and  
the  district  court  lacked  authority  to  reopen  the  time  for  ap-­‐‑
peal.   Treating   Armstrong’s   January   2015   motion   as   under  
Rule  4(a)(6)(B)  would  mean  that  the  March  2015  submission  
was  the  first  genuine  Rule  60(b)  motion,  but  that  would  not  
matter.   Armstrong   missed   deadlines   that   a   court   is   forbid-­‐‑
den   to   extend,   see   Fed.   R.   App.   P.   26(b)(1);   Fed.   R.   Civ.   P.  
6(b)(2),  so  the  characterization  of  the  papers  that  Armstrong  
filed  in  March  2015  is  irrelevant.  
    Whether  we  look  at  this  case  through  the  lens  of  Appel-­‐‑
late  Rule  4(a)(6)  or  Civil  Rule  60(b),  Armstrong  has  taken  too  
long   after   learning   about   defendants’   motion   for   summary  
judgment  and  the  resulting  judgment.  He  is  not  entitled  to  a  
further  opportunity  to  litigate.  
                                                                       AFFIRMED